199 F.2d 374
52-2 USTC  P 9519
Albert WINNICK, Petitioner,v.COMMISSIONER of INTERNAL REVENUE, Respondent.Ida WINNICK, Petitioner,v.COMMISSIONER of INTERNAL REVENUE, Respondent.
Nos. 11530, 11531.
United States Court of Appeals Sixth Circuit.
Oct. 23, 1952.

William C. Loud, George L. Cassidy, Detroit, Mich., for petitioners.
Charles S. Lyon, Ellis N. Slack, and Melva Graney, Washington, D.C., for respondent.
Before HICKS, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
This case was heard upon the record, briefs, and oral argument by counsel for respective parties;


2
And the Court being of the opinion that additional findings of fact would provide a better basis for the proper determination of the action;


3
It is ordered that the judgment of the Tax Court, 17 T.C. 538, be set aside and the case remanded to the Tax Court for additional findings of fact, including, but not limited to, the following items, and for the entry of a judgment based on the findings as so supplemented or amended:


4
1.  The primary intention of the taxpayer in constructing in 1943 and 1944 the 52 houses herein involved, and whether they were constructed and held at the time of their construction for investment purposes.


5
2.  If not so held for investment purposes, for what purpose were they held in 1943 and 1944.


6
3.  If they were so held for investment purposes, at what time, as nearly as can be ascertained, did such purpose change.


7
4.  The facts, with dates as nearly as can be ascertained, with reference to the purchase or construction of the apartment house in which the taxpayer decided to invest the proceeds of sale.


8
5.  A general summary of the terms of the sales of the 52 houses, with reference to cash and deferred payments.


9
6.  The use or disposition by the taxpayer of the proceeds from the sale of the 52 houses.


10
7.  The method of financing the apartment house, used by the taxpayer.


11
8.  The facts relative to the holding, use or disposition by the taxpayer of the apartment house after its acquisition or construction, up to the present time.


12
The parties hereto will be affirded an opportunity to introduce additional evidence on the issues involved in this action.